DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US 20170111719 A1) in view of Lee et al (US 20190025133 A1).

With respect to claim 1, Fang discloses a fixation assembly (fig.1 #10), configured to fix an electroacoustic transducer (fig.2 #14) to a shell (fig.1 #50-53; Par.[0035]) of an electronic device (fig.1 #1)(Par.[0034]), the fixation assembly comprising: 
a first support (fig.2 #12), defining a receiving space (fig.2 #110; Par.[0036] upper and lower housing members #12,13 form a receiving space #110) and a sound transmission channel (fig.2 #122; Par.[0039] “sound outlet #112”) communicating with the receiving space, wherein the electroacoustic transducer (fig.2 #14) is received in the receiving space (Par.[0036]); and 
a second support (fig.2 #13), engaged with the first support and configured to restrict freedom of the electroacoustic transducer cooperatively with the first support (Par.[0036] supports #12 and #13 are connected to form an enclosure #110 to restrict freedom of movement of transducer #14), wherein the second support is configured with the shell to fix the first support and the electroacoustic transducer to the shell (Par.[0035] assembly #10 is mounted to the shell #50 of the electronic device via the unlabeled eyelets of the second support #13).
Fang does not disclose expressly wherein the sound transmission channel communicates with a sound transmission hole defined in the shell.
Lee discloses a fixation assembly (fig.3 #302) configured to fix and electroacoustic transducer (fig.3 #309) to a shell (fig.3 #106) of an electronic device (fig.3 #100) wherein a sound transmission channel (fig.3 #308) of the fixation assembly communicates with a sound transmission hole (fig.3 #108) defined in the shell (Par.[0026-0027]).
It would have been obvious before the effective filing date of the present invention to person of ordinary skill in the art to define a sound transmission hole in the 

With respect to claim 2, Fang discloses the fixation assembly according to claim 1, wherein the second support is fastened with the first support, and the first support and the second support are configured to clamp the electroacoustic transducer (Par.[0036] supports #12 and #13 are connected to form an enclosure #110 to restrict freedom of movement or “clamp” the transducer #14).

With respect to claim 3, Fang discloses the fixation assembly according to claim 2, wherein a direction along which the second support is fastened with the first support is non-parallel to a direction along which the second support is engaged with the shell (fig.1; the “L”-shaped nature of the fixation assembly #10 provides a perpendicular direction to the attachment of the assembly #10 to the base #50 of the shell of the electronic device #1).

With respect to claim 4, Fang discloses the fixation assembly according to claim 3, wherein the first support comprises a bottom wall, a first side wall, and a second side wall; the first side wall and the second side wall are connected to the bottom wall and extending towards a same side of the bottom wall, the first side wall and the second side wall are disposed opposite to each other (see fig.5; first support #12 comprises a base and side walls); 
fig.5 #110) is defined by the first side wall, the second side wall, and the bottom wall; 
the sound transmission channel is defined in the bottom wall (fig.2 #122); 
a face of the first side wall opposite to the receiving space is configured with a first protrusion, a face of the second side wall opposite to the receiving space is configured with a second protrusion (see fig.5: unlabeled protrusions are provided on the unlabeled side walls of #12 to engage with unlabeled barbs of the body portion of #13); 
the second support comprises a body portion (fig.5 #13), a first barb, and a second barb; the first barb and the second barb are connected to the body portion; and when the second support is fastened with the first support, the body portion is configured to cover the face of the first side wall opposite to the receiving space and the face of the second side wall opposite to the receiving space, the first barb is fastened with the first protrusion, and the second barb is fastened with the second protrusion (see fig.5: unlabeled protrusions are provided on the unlabeled side walls of #12 to engage with unlabeled barbs of the body portion of #13).

With respect to claim 5, Fang discloses the fixation assembly according to claim 4, wherein the second support further comprises a first connection portion and a second connection portion, the first connection portion and the second connection portion are connected to the body portion and extending towards a same side of the body portion; the first connection portion and the second connection portion are disposed opposite to each other; the first barb is disposed at an end of the first connection portion away from fig.1 “engaging portions” or unlabeled eyelets are configured to engage with the shell #50 of the electronic device; fig.5. unlabeled barbs of the side walls or “connecting portions” are located at an end of the side walls, wherein the side walls or connecting portions are opposite one another; fig.1; the “L”-shaped nature of the fixation assembly #10 provides a perpendicular direction to the attachment of the assembly #10 to the base #50 of the shell of the electronic device #1).

With respect to claim 6, Fang discloses the fixation assembly according to claim 5, wherein the face of the first side wall opposite to the receiving space is configured with a guiding protrusion, the face of the second side wall opposite to the receiving space is configured with another guiding protrusion; a first face of the first connection portion defines a guiding groove corresponding to the guiding protrusion configured with the first side wall, the first face is opposite to the second connection portion; a second as shown in figure 5; each side wall of assembly #12 comprises a protrusion forming guiding groove for connection to assembly #13).

With respect to claim 7, Fang discloses the fixation assembly according to claim 4, wherein the first support further comprises a third side wall and a fourth side wall, the third side wall and the fourth side wall are connected to the bottom wall and extending towards a same side of the bottom wall, the third side wall and the fourth side wall are disposed opposite to each other, and the first side wall, the second side wall, the third side wall, the fourth side wall, and the bottom wall define the receiving space cooperatively (see fig.2 assembly #12 comprises at least four side walls that form receiving space #110).

With respect to claim 8, Fang discloses the fixation assembly according to claim 7, wherein the first support further comprises a sealing portion, protruding from the third side wall; the sealing portion is disposed at a face of the side wall opposite to the receiving space; the sound transmission channel is further extended through the sealing portion; and when the second support fixes the first support and the electroacoustic transducer to the shell, the sealing portion is configured to abut against the shell, Par.[0039] the edge of the sound outlet #112 is sealed by a sealing portion of the  speaker unit #14).

With respect to claim 9, Fang discloses the fixation assembly according to claim 7, wherein the first support further comprises a partition wall (fig.5 #15) connected to the bottom wall; an end of the partition wall is connected to the third side wall, the other end of the partition wall is connected to the fourth side wall; the receiving space is partitioned by the partition wall into a first receiving sub-space and a second receiving sub-space; and each of the first receiving sub-space and the second receiving sub-space is defined to receive the electroacoustic transducer (Par.[0040] modulating #15 is a partition wall that divides the receiving space #110 in sub-spaces, wherein a second of the sub-spaces receives the transducer #14).

With respect to claim 10, Fang discloses an electronic device (fig.1 #1), comprising: a shell (fig.1 #50-53; Par.[0035]), an electroacoustic transducer (fig.2 #14), and a fixation assembly (fig.1 #10)(Par.[0034]), wherein 
the fixation assembly comprises a first support (fig.2 #12) and a second support (fig.2 #13); 
the first support defines a receiving space (fig.2 #110; Par.[0036] upper and lower housing members #12,13 form a receiving space #110) and a sound transmission channel (fig.2 #122; Par.[0039] “sound outlet #112”) communicating with the receiving space; 
Par.[0036]); 
the second support is engaged with the first support and is configured to clamp the electroacoustic transducer cooperatively with the first support to restrict freedom of the electroacoustic transducer (Par.[0036] supports #12 and #13 are connected to form an enclosure #110 to restrict freedom of movement of transducer #14); and 
the second support is engaged with the shell to fix the first support and the electroacoustic transducer to the shell (Par.[0035] assembly #10 is mounted to the shell #50 of the electronic device via the unlabeled eyelets of the second support #13). 
Fang does not disclose expressly wherein the shell defines a sound transmission hole enabling the sound transmission channel to communicate with the sound transmission hole.
Lee discloses a fixation assembly (fig.3 #302) configured to fix and electroacoustic transducer (fig.3 #309) to a shell (fig.3 #106) of an electronic device (fig.3 #100) wherein a sound transmission channel (fig.3 #308) of the fixation assembly communicates with a sound transmission hole (fig.3 #108) defined in the shell (Par.[0026-0027]).
It would have been obvious before the effective filing date of the present invention to person of ordinary skill in the art to define a sound transmission hole in the shell of the electronic device of Fang, as performed by Lee.  The motivation for doing so would have been to provide an unobstructed acoustic sound path between the electroacoustic transducer and an exterior of the electronic device’s shell. 

see fig.5; first support #12 comprises a base and side walls), a third side wall, and a fourth side wall; the first side wall, the second side wall, the third side wall, and the fourth side wall are connected to the bottom wall and are extending towards a same side of the bottom wall; the bottom wall, the first side wall, the second side wall, the third side wall, and the fourth side cooperatively define the receiving space to receive the electroacoustic transducer; and the sound transmission channel is defined in the bottom wall (see fig.2 assembly #12 comprises at least four side walls that form receiving space #110 with a bottom comprising sound channel #122).

With respect to claim 12, Fang discloses the electronic device according to claim 11, wherein a face of the first side wall opposite to the receiving space is configured with a first protrusion, a face of the second side wall opposite to the receiving space is configured with a second protrusion; the second support comprises a body portion, a first barb, and a second barb, the first barb and the second barb are connected to the body portion; and the body portion is configured to cover the face of the first side wall opposite to the receiving space and the face of the second side wall opposite to the receiving space, the first barb is fastened with the first protrusion, and the second barb is fastened with the second protrusion (see fig.5: unlabeled protrusions are provided on the unlabeled side walls of #12 to engage with unlabeled barbs of the body portion of #13).

as shown in figure 5; each side wall of assembly #12 comprises a protrusion forming guiding groove for connection to assembly #13);

With respect to claim 14, Fang discloses the electronic device according to claim 13, wherein the second support further comprises a first engaging portion and a second engaging portion; the first engaging portion is connected to the end of the body portion close to the first barb, the second engaging portion is connected to the another end of the body portion close to the second barb; the first engaging portion and the second engaging portion are configured to engage with the shell; a direction along which the first engaging portion is engaged with the shell is perpendicular to a direction along which the first barb is fastened with the first protrusion; and a direction along which the second engaging portion is engaged with the shell is perpendicular to a direction along which the second barb is fastened with the second protrusion (fig.1 “engaging portions” or unlabeled eyelets are configured to engage with the shell #50 of the electronic device; fig.5. unlabeled barbs of the side walls or “connecting portions” are located at an end of the side walls, wherein the side walls or connecting portions are opposite one another; fig.1; the “L”-shaped nature of the fixation assembly #10 provides a perpendicular direction to the attachment of the assembly #10 to the base #50 of the shell of the electronic device #1).

With respect to claim 15, Fang discloses the electronic device according to claim 14, wherein the first support further comprises a sealing portion, protruding from a face of the third side wall opposite to the receiving space; the sound transmission channel is defined in and extended through the sealing portion; and the sealing portion is configured to abut against the shell, allowing the sound transmission channel to communicate with the sound transmission hole (Par.[0039] the edge of the sound outlet #112 is sealed by a sealing portion of the  speaker unit #14).

With respect to claim 16, Fang discloses the electronic device according to claim 15, wherein the first support further comprises a partition wall (fig.5 #15) connected to the bottom wall; an end of the partition wall is connected to the third side wall, the other end of the partition wall is connected to the fourth side wall; the receiving space is partitioned by the partition wall into a first receiving sub-space and a second receiving sub-space; and a portion of the electroacoustic transducer is received in the first receiving sub-space, and a reset portion of the electroacoustic transducer is received in the second receiving sub-space (Par.[0040] modulating #15 is a partition wall that divides the receiving space #110 in sub-spaces, wherein a second of the sub-spaces receives the transducer #14).

As shown in figure 2, the protrusions and barbs are formed along the perimeter of each support #12,13 respectively, therefor a protrusion and a barb is located along the edge of the sidewalls at a location of the second sub-space).

With respect to claim 18, Fang discloses the electronic device according to claim 15, wherein the sealing portion comprises at least one reinforcement rib, the sound transmission channel is partitioned by the at least one reinforcement rib into a plurality of sub-channels, each of the plurality of sub-channels communicates with the sound transmission hole defined in the shell (as shown in figure 2, the outer rib of transducer #14 forms the sealing portion).

With respect to claim 19, Fang discloses a wearable electronic device (fig.1 #1), comprising: a shell (fig.1 #50-53; Par.[0035]), an electroacoustic transducer (fig.2 #14), a fixation assembly (fig.1 #10), and a display module (Par.[0034] electronic device #1 may be a watch, tablet or notebook, wherein it is implied that such electronic devices comprise a display module), 
Par.[0035] base #50, sides #51-53 along with an unshown display module form a chamber for assemblies #10,20); 
the fixation assembly comprises first support (fig.2 #12) and a second support (fig.2 #13), the first support and the second support are fastened with each other to define a receiving space (fig.2 #110; Par.[0036] upper and lower housing members #12,13 form a receiving space #110), the electroacoustic transducer is received in the receiving space and is clamped by the first support and the second support cooperatively (Par.[0036] supports #12 and #13 are connected to form an enclosure #110 to restrict freedom of movement of transducer #14); and 
the first support defines a sound transmission channel (fig.2 #122; Par.[0039] “sound outlet #112”). 
Fang does not disclose expressly wherein the shell defines a sound transmission hole, communicating with the sound transmission channel and the receiving space.
Lee discloses a fixation assembly (fig.3 #302) configured to fix and electroacoustic transducer (fig.3 #309) to a shell (fig.3 #106) of an electronic device (fig.3 #100) wherein a sound transmission channel (fig.3 #308) of the fixation assembly communicates with a sound transmission hole (fig.3 #108) defined in the shell (Par.[0026-0027]).
It would have been obvious before the effective filing date of the present invention to person of ordinary skill in the art to define a sound transmission hole in the shell of the electronic device of Fang, as performed by Lee.  The motivation for doing so 

With respect to claim 20, Fang discloses the wearable electronic device according to claim 19, the second support is configured to engage with the shell to fix the first support and the electroacoustic transducer with the shell; and a direction along which the second support is fastened with the first support is non-parallel to a direction along which the second support is engaged with the shell (Par.[0035] assembly #10 is mounted to the shell #50 of the electronic device via the unlabeled eyelets of the second support #13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qin (US 10375469 B2) discloses a speaker box.
Shi et al (US 20160323003 A1) discloses a speaker casing with integrally formed conductors. 
Wang et al (US 20150304747 A1) discloses a speaker module. 
Horowitz et al (US 8238595 B2) discloses a speaker component for portable electronic device. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654